Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 24, 2015

                                    No. 04-15-00306-CV

                      Cynthia L. BARKMAN and Charles N. Barkman,
                                      Appellants

                                              v.

                            USAA FEDERAL SAVINGS BANK,
                                      Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2015CV01936
                           Honorable Jason Wolff, Judge Presiding


                                       ORDER
       Appellant’s brief was due on August 5, 2015. See TEX. R. APP. P. 38.6(a). To date,
Appellant has not filed a brief or a motion for extension of time to file the brief. See id. R.
38.6(d).
       Therefore, we ORDER Appellant to show cause in writing within TEN DAYS from the
date of this order why this appeal should not be dismissed for want of prosecution. See id.
R. 38.8(a), 42.3(b), (c).




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of August, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court